     Case 3:20-cv-00851-JAH-MSB Document 25 Filed 08/19/20 PageID.133 Page 1 of 2

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    AMERICAN WAVE MACHINES, INC.,                      Case No.: 20cv851-JAH(MSB)
12
                                        Plaintiff,       ORDER:
13
      v.                                                 (1) SETTING FOLLOW-UP VIDEO
14
                                                         SETTLEMENT CONFERENCE
      BAREFOOT SKI RANCH, et al.,
15
                                    Defendants.          AND
16
17                                                       (2) CONTINUING CASE MANAGEMENT
                                                         CONFERENCE
18
19
20         A video Early Neutral Evaluation Conference was held via Zoom on August 19,
21   2020. Pursuant to the discussions with the parties, the Court sets a follow-up video
22   Settlement Conference (“SC”) for August 21, 2020, at 9:30 a.m. The Court will e-mail
23   Zoom links to the participants following the issuance of this Order.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                     1
                                                                                  20cv851-JAH(MSB)
     Case 3:20-cv-00851-JAH-MSB Document 25 Filed 08/19/20 PageID.134 Page 2 of 2

1          If the case does not settle during the follow-up SC, the Court will hold the Case
2    Management Conference immediately following the SC.
3          IT IS SO ORDERED.
4    Dated: August 19, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                 20cv851-JAH(MSB)
